                                                                    2877 Paradise Road, Unit 702
                                                                           Las Vegas, NV 89109
                                                                             November 10, 2019
BY ECF AND OVERNIGHT MAIL
Honorable Judge Edgardo Ramos
United States District Court
Southern District of New York
500 Pearl Street, Room 200, Pro Se Intake Unit
New York, NY 10007

                  Re: Basile v. City of New York et al., 17-CV-09060 (ER)

Your Honor:

   I am Your Pro Se Plaintiff in the above-referenced matter. In accordance with this Court's
Individual Rules, Plaintiff writes pursuant to Rule 55 of the Federal Rules of Civil Procedure to
respectfully request that the Court schedule a pre-motion conference to discuss its anticipated
motion for Default Judgment. On March 5, 2018, Your Honor, issued an Order of Service,
directing Defendant Madison Square Garden to "ascertain the identity of the John Doe
Defendants Plaintiff seeks to sue here and the addresses (italics mine) where these Defendants
may be served. ... Madison Square Garden Company must provide this information to Plaintiff
and the Court within sixty days of this order." Order of Service, March 5, 2018, signed by the
Honorable Judge Ramos (Document #6 on the Docket Sheet 17-cv-9060).
    On May 16, 2018, in a Letter to the Honorable Judge Ramos (Document#18 on the Docket
Sheet 17-cv-9060), Plaintiff informed the Court that "Defendant MSG's response to the Court's
Valentin order is willfully deficient and defective." On May 18, 2018 (Document#19 on the
Docket Sheet 17-cv-9060), Your Honor endorsed Plaintiff's Letter ordering "Defendants are
directed to comply with the Court's Valentin Order of March 2, 2018.... The parties are
directed to comply with this Order by June 1, 2018. SO ORDERED."
     On June 18, 2018, Defendant Madison Square Garden had still not complied with Your
Honor's Valentin Order, so Plaintiff requested and obtained a Clerk's Certificate of Default
against the Madison Square Garden Company. Plaintiff submitted this Certificate of Default,
together with an Order to Show Cause; The Certificate was docketed and the Order to Show
Cause was ignored, as if never filed.
     On June 20, 2018, Plaintiff sent another Letter to Your Honor, again advising Your Honor
that Madison Square Garden had still not complied with the Court's Valentin Order. (Document
38 on the Docket Sheet 17-cv-9060).
     On June 27, 2018 (Document 37 on Docket Sheet 17-cv-9060), Plaintiff sent another letter
to Your Honor which stated, in part:

  "I am confused by the Court's issuance of an additional period for Defendants to answer
Plaintiff's complaint, especially in light of the Clerk's issuance of a Certificate of Default.
Plaintiff notes that Exhibit 6 of the Docket Sheet contains an Order of Service that requires the
NYPD to identify NYC Police Officer John Doe 1 and the NYPD has complied. As a result,
NYC Police Officer William Dottavio was named in the Amended Complaint in lieu of John
Doe 1. However, The Madison Square Garden Company was ordered to identify John Does 2-



                                                1
10, but to date have only identified one individual-Mike Avellino-who is also now named in the
Amended Complaint. MSG has failed to identify any of the other John Does, who were/are
MSG employees and who are easily identifiable by reference to the videotape of Plaintiff on the
MSG premises discussed in the last paragraph of this letter.
        Accordingly, MSG remains in Default, the Clerk of the Court has issued a Certificate of
Default and Plaintiff respectfully requests Your Honor to Execute the Order to Show Cause
filed with the Clerk of the Court simultaneously with the Clerk issuing the Certificate of Default
shown on the Record."
        On July 9, 2018 (Document 44 on Docket Sheet 17-cv-9060), by Letter to Your Honor
Plaintiff stated:
"Plaintiff respectfully requests that Your Honor reconsider his request to execute Plaintiffs
Order to Show Cause, previously filed with the Court and attached hereto as Exhibit 3, re:
Default of Defendant The Madison Square Garden Company at his earliest convenience.
Attached as Exhibit 4 is the Clerk's Certificate of Default with respect to The Madison Square
Garden Company." On July 13, 2018, Plaintiff provided this Court with his Affirmation of
Damages. Document 45 on Docket Sheet 17-cv-9060.
    On October 9, 2018, in Plaintiffs Opposition to Defendant's Motion to Dismiss and in
Support of Plaintiffs Cross-Motion for Violation of the Court's Valentin Order (Document 63
on Docket Sheet 17-cv-9060), Plaintiff again stated:
     "As previously discussed, videotape/film of Plaintiffs entire interaction with the MSG
Defendants and the NYC Defendants is being preserved by MSG (according to the
representation of Joshua Cash at the pre-motion conference). Joshua Cash also admitted that at
no time did Plaintiff trespass on MSG premises. These tapes/films show, in part, the MSG
Defendants and the NYC Defendants (as well as other NYC Police Officers) acting in
concert and debating what they would arrest Plaintiff for. They falsely choose criminal trespass
and these frivolous charges were dismissed on a speedy trial basis as no one would execute a
supporting deposition to this falsehood. At all times Plaintiff was attempting to enter the MSG
Arena with a valid ticket in hand; a copy of such ticket is attached to the Amended Complaint
as an Exhibit. Even though Plaintiff had a valid ticket, he attempted to leave the area and never
entered Madison Square Garden Arena. Unfortunately, during his attempt to leave the area he
was assaulted by the MSG John Doe defendants and later several members of the NYPD. Both
the MSG Defendants and the NYC Defendants know the names and identities of the John Doe
Defendants in this action and none of the Defendants has produced them in violation of the
Court's Valentin Order."
       The last act of utter defiance and disregard is Defendant Madison Square Garden's
publication, on October 16, 2019, of a purported list of MSG Defendants, without a copy of the
supporting tape and with no addresses to which these persons could be served. (Document 74
on the Docket Sheet 17-cv-9060).
    Plaintiff respectfully requests that the Court review the previously filed enclosed Order to
Show Cause re: Defendant Madison Square Garden's default with respect to the Court's
Valentin Order, the accompanying Certificate of Default (outstanding for well over one year)
and the Affirmation of Damages and either sign the Order to Show Cause, as amended, or
schedule a Pre-Motion Conference with respect to the same.




                                                2
       Thank you for your consideration of this matter.

       Respectfully submitted,

       Isl Christopher Basile
      Christopher Basile
      2877 Paradise Road, Unit 702
      Las Vegas, NV 89109

       CC: Joshua Cash, Esq.
       Wilson, Elser, Moskowitz, Edelman & Dicker LLP
       150 E. 42nd Street New York, NY 10017




Pursuant to this Court's orders of September 20, 2019, Doc. 73, and March 5,
2018, Madison Square Garden is ORDERED to provide Basile with addresses at
which the employees identified in its letter of October 16, 2019, Doc 74, may be
served. It is directed to comply by November 19, 2019.

Basile's motion for a pre-motion conference is DENIED without prejudice. He
may refile his motion in the event that Madison Square Garden does not comply
by November 19.

It is SO ORDERED.




           Nov. 12, 2019




                                                               3
